DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group II, drawn to a method, and Species E, shown in FIGs. 12-13, in the reply filed on 29 November 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 and 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 November 2021.

Claim Objections
Claims 2-5, 7, 8, 11-14, 26, and 28-30 are objected to because of the following informalities: typographical errors. The following amendments are suggested: 
Claim 28 / ll. 38: “inhibit[[-]] retraction” 
Claim 28 / ll. 46: “cortical distal faces”
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 7, 8, 11-14, 26, and 28-30 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 4, the limitation that the “proximal retention plate limits travel of said main body as said main body is inserted between said adjacent vertebral bodies” (ll. 8-10) is not supported by the specification as originally filed with respect to the elected embodiment of FIGs. 12-13. The proximal and distal plates rotate conjointly such that when the distal plate is in the first stowed position (FIG. 12) during insertion, so is the proximal plate. Rotation of the proximal plate into the second deployed position effects conjoint rotation of the distal plate into the second deployed position in which the plates limit travel of the main body. As the main body is inserted between the vertebral bodies, the distal plate must be in the first stowed position, and so must be the proximal plate, such that the proximal plate does not limit travel of the main body as said main body is inserted because both plates are not in the second deployed position that would limit travel of the main body. 
i.e. engaging the opposing faces would require engaging both the distal and proximal faces since they are the opposing faces. 

 The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 7, 8, 11-14, 26, and 28-30 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 4, the limitation “axial projections” (ll. 6) renders the claims indefinite, as it is unclear if these refer to the axial projections previously recited in claim 28 / ll. 15, or to different axial projections. For examination purposes, the limitation will be interpreted in the former instance, as the axial projections. 

As to claim 8, the limitation “substantially solid” (ll. 3) renders the claim indefinite, since the term solid describes a state of matter and it is unclear how the main body can be substantially a state of matter; the main body is either solid or not solid (e.g. liquid) but not substantially solid. The presence of an opening such as opening 50 through the main body does not render the main body substantially solid; the remainder of the main body is still comprised of a solid such as metal. For examination purposes, the limitation will be interpreted as the main body is comprised of a solid. 
Further as to claim 14, the limitation “adjacent vertebral bodies” (ll. 6) renders the claim indefinite because it lacks proper antecedence. For examination purposes, the limitation will be interpreted as said first and second vertebral bodies. 
As to claim 26, the limitation “said distal end of said main body is tapered relative to said main body” (ll. 2-3) renders the claim indefinite, as it is unclear how the distal end of the main body can be tapered relative to itself, since the main body comprises the distal end. For examination purposes, the limitation will be interpreted as said distal end of said main body is tapered relative to a central region of said main body. Examiner notes that amendment to incorporate these changes into claim 26 would also require amendment to “[[a]] the central region” (claim 26 / ll. 4-5). 
As to claim 28, the limitations “a first vertebral body” (ll. 8) and “a second vertebral body of a spinal joint” (ll. 10-11) render the claims indefinite, as it is unclear if these refer to the first vertebral body previously recited in claim 28 / ll. 2, or to another first vertebral body; to the second vertebral body previously recited in claim 28 / ll. 2-3, or to another second vertebral body; and to the spinal joint previously recited in claim 28 / ll. 8, or to another spinal joint. For examination purposes, the limitations the first vertebral body and the second vertebral body of the spinal joint. 
Further as to claim 28, the limitations “axial projections of said superior and inferior surfaces of said main body” (ll. 15-19) render the claims indefinite, as it is unclear if the axial projections refer to actual structural projections projecting from the surfaces of the main body (e.g. serrations), or to an imaginary projection of an axis taken tangentially to the surfaces. The axial direction is also unclear. In the former instance, it is unclear how the distal retention plate can be located within projections that extend from the superior and inferior surfaces when the plate is distal to the main body and the superior and inferior surfaces and thus cannot be within or between them. In the latter instance, it is unclear how and where the imaginary projection is taken due to the curvature of the main body. For examination purposes, the limitations will be interpreted as a first position wherein said distal retention plate does not extend past tangent planes to the superior and inferior surfaces of said main body, and a second position wherein said distal retention plate extends beyond the tangent planes to the superior and inferior surfaces of said main body. 
Further as to claim 28, the limitations “said distance” (ll. 20) and “the distance” (ll. 22) render the claims indefinite because they lack proper antecedence. For examination purposes, the limitations will be interpreted as a distance. 
Further as to claim 28, the limitation “opposing cortical distal and proximal faces of the first and second vertebral bodies” renders the claims indefinite, because it is unclear if the term opposing is in reference to the distal-proximal direction (i.e. the cortical distal faces opposing the cortical proximal faces of either or both of the first and second vertebral bodies) or to the superior-inferior/first-second direction (i.e. the cortical faces of the first vertebral body opposing the cortical faces of the second vertebral body on either the distal or proximal end). For examination purposes, the limitation will be interpreted in the former instance, as the distal faces opposing the proximal faces. However, in this 
Further as to claim 28, the limitation “adjacent vertebral bodies” (ll. 39) renders the claims indefinite because it lacks proper antecedence. For examination purposes, the limitation will be interpreted as said first and second vertebral bodies. 
Further as to claim 28, the limitation “said second, rotated position” (ll. 44-45) renders the claims indefinite because it lacks proper antecedence. For examination purposes, the limitation will be interpreted as said second position. 











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 4, 5, 8, 11, 12, 14, 26, 28, and 29 are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by U.S. Patent Application Publication No. US 2012/0004729 to Zipnick. 
Zipnick discloses a method for preventing movement of a first vertebral body (D14) relative to a second vertebral body (D15), shown in FIGs. 288-291, said method comprising providing a spinal fusion implant (D10), comprising a main body (D16) having a distal end (end of D16 adjacent D11), a proximal end (end of D16 adjacent D12), a superior surface (top of implant in FIG. 288) extending between said distal end and said proximal end, said superior surface being configured to engage a first vertebral body of a spinal joint, shown in FIG. 290, and an inferior surface extending between said distal end and said proximal end, said inferior surface being configured to engage a second vertebral body of a spinal joint, shown in FIG. 290; a distal retention plate (D11) rotatably disposed adjacent to said distal end of said main body, said distal retention plate having a first position, shown in FIG. 289, wherein said distal retention plate is located within axial projections of said superior and inferior surfaces of said main 










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipnick in view of U.S. Patent No. US 7,172,627 to Fiere et al. (hereinafter, “Fiere”). 
Zipnick discloses the claimed invention except for wherein said spinal fusion implant further comprises a spacer disposed between said distal end of said main body and said distal retention plate. 
Fiere teaches a spinal fusion implant comprising a main body (4) having an end (6, adjacent 17) (col. 2 / ll. 50-67), and a retention plate (17) disposed adjacent to the end of the main body (col. 3 / ll. 23-29), shown in FIGs. 1-2; wherein said spinal fusion implant further comprises a spacer (30) disposed between said end of said main body and said retention plate (col. 3 / ll. 66 – col. 4 / ll. 8), to enable the plate to be positioned at a specific distance relative to the implant, taking into account the shape of the 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in Zipnick’s implant a spacer disposed between the distal end of the main body and the distal retention plate, to enable the plate to be positioned at a specific distance relative to the implant to take into account the shape of the edges of the cortical faces of the vertebral bodies so that the implant substantially fills the disc space for fusion but does not unnecessarily overhang which could cause damage to nerves or tissues, as taught by Fiere. 

Claims 3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipnick in view of U.S. Patent No. US 7,662,186 to Bagga et al. (hereinafter, “Bagga”). 
Zipnick discloses the claimed invention except for wherein said distal and proximal retention plates comprise a roughened inboard surface. 
Bagga teaches a spinal implant comprises a roughened surface formed on each face that contacts bone for gripping adjacent bone and inhibiting migration of the implant (col. 4 / ll. 61-67). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide a roughened inboard surface formed on each of said distal and proximal retention plates of Zipnick’s device, since the inboard surfaces of the plates are bone contacting, and roughening these surfaces would allow for gripping adjacent bone and inhibiting migration of the implant, as taught by Bagga. 


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipnick in view of U.S. Patent Application Publication No. US 2009/0187247 to Metcalf, JR. et al. (hereinafter, “Metcalf”). 
Zipnick discloses the claimed invention except for wherein a bone growth promoter is disposed in said at least one opening. 
Metcalf teaches a spinal fusion implant comprising a main body (12) comprising at least one opening (20) formed through the body from a superior to an inferior surface of the body to permit bone in-growth (¶21); wherein a bone growth promoter is disposed in said at least one opening (¶23) to promote bone growth from the upper and lower vertebrae and into the opening. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide a bone growth promoter in the at least one opening in Zipnick’s main body to promote bone growth from the upper and lower vertebrae and into the opening. 

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipnick in view of U.S. Patent Application Publication No. US 2010/0318127 to Phan et al. (hereinafter, “Phan”). 
Although Zipnick discloses a distal retention plate and a proximal retention plate that are both rotated ninety degrees into a second deployed position after insertion between the two vertebral bodies (¶725), Zipnick is silent as to the mechanism that rotates the plates. Zipnick discloses the claimed invention except for wherein the spinal fusion implant further comprises a central rod disposed in said longitudinally-extending bore, wherein said central rod comprises a first length substantially equal to said distance between said distal end and said proximal end of said main body. 
Phan teaches a spinal implant comprising a main body (20) and distal and proximal plates (30), shown in FIGs. 6-8, wherein the distal and proximal plates have a first position, shown in FIG. 8, during 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in Zipnick a central rod as taught by Phan, to rotate the distal and proximal plates into the second deployed position after insertion between the two vertebral bodies, since Zipnick requires such rotation of a distally located plate that is only accessible from the proximal end of the body, and Phan teaches that the central rod can achieve conjoint rotation of a proximally located and a distally located plate using only access from the proximal end. As applied to Zipnick, the central rod would extend through the longitudinally-extending bore formed in the main body, shown in Zipnick as both openings D18 as well as a bore that extends through the proximal and central walls (shown in FIG. 288 but not numbered) and that must also extend through the distal wall although not visible in the view of FIG. 288. Since Zipnick’s distal and proximal plates are fixed at and rotate about their centers which are in substantial coincidence with a longitudinal axis of symmetry of the main body, the bore and the central rod disposed through the bore would also extend along this longitudinal axis in order to engage and rotate the plates about this axis. In order to engage each plate, the central rod would have a first length substantially equal to the distance between the distal end and the proximal end of the main body, since as shown in Zipnick, the rod would extend from the distal end to the proximal end to engage the distal plate adjacent the distal end and the proximal plate adjacent the proximal end. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775